,




         OFFICE OF TNE ATTORNEY    GENERAL   OF TEXAS
                          AUSTIN




..
BOA. Bayne Satkriiol4,    Page S



          Ia view or the abovo     quoted portion8 ob Art1018
tUM$e, 8upm, a parrron to be rlltslblo ror rotframat        rrolp
8otiva eezvl49 ~eoau8o~o~~p@yeloa~ or m~ntal~diubilflr~
                                                      _ -
muot mt     aortain prerorlaea raqulnnmm.       HOmuastmM
aative rlr83m duly enrolled In an aotIv8 fir* doplrtuat
IaIn~o;Ity or town that oamor,rlthia thr grovl8lon8'a~
             Hi8 Uireblllty maat bsve arioan in the ~OX%ZQ-
an80 or ii8 duty.    Xt I8 naoe88ary that he Slla with the
~orrr(lor Tmateor   of hir olty a oertitioak or hlr 4frabl.b
lty IT&eligibll$ty ripe6 and awoxn to togothor with a
owtifio8t8 Of th@ oity or tom phy8l&i,         ii t&are bo on@,
or it AOM, than by a phy8iolan eeleotti by tha Boar4 of
Tzuatoe8. maah oortifioate     to ba r&nodand tr*~orn  to by e&l
pbyrioIan ehorS.n&the dieabUlty.of thr lppltoant. WIbh th+m
pps.wqOl8lte8   ia a&t+    we tarn aad 105k to thp,euba3ttd lp -
plloatioa, a aopy or rhioh, oaittims ~raonaU$iaa,        ie at-
timah& hore%o.




the p0xr0anoe    or htr duty.
Ron. Bayaa Sattoriiel4, Page 4


           88   aOtiOe   that   th0   OWt~iut@        Or   th.0   phJr~&OlM    16
a alt phyafaian not of the Qlty or tm                 in r&ioh the app21-
OalktI 8 0 tiMA.    AS wo lstorpxo6 wetion  0, hWBtC@OM
quota& t& ~wtdfloate or the appllaant mm% bo aeewai08
by a oortirliaateor the olty or town p~8lOlaa (d the Olt$
or tom   la whiah    the poraoa &a a tireman, on4 ii than b8
AOM      th8n by any phy8iOiaA seleoted by Oha Board of ~ker.
xi the olty when the ap lloant la rinvn       has a sit
                    lfildav4t mt18t ,bm
the lo o o m g ny ing                  mad@br hlti bat L
Oiti, h.    A0 6ity @i781OiU3  thrm nay &Otto? Bi&Std   b the
Board my mar* the &fLdavit, Bornor, ruoh fact mhoulE ap-
pear on one 0f the o*rtlrfaato8 rim.




                                             very   tmly      roam

                                       ATTO%lsm     OmIRRAL       or   ‘Enn8
f.
_,   ,,   ‘.~.~ ~,,,.   ~,,,   ,.   ;..:,_~~~
                                            .,:,.,.:, ;..... ...!.,.,.,

                          -         izfasg,‘L